Citation Nr: 1502005	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-14 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to January 1977, and from August 1977 to September 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

That rating decision denied service connection for bipolar manic depressive disorder.  A claim of service connection for a psychiatric disorder may encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has characterized the service connection claim on appeal as entitlement to service connection for a psychiatric disorder.

In an August 2011 supplemental statement of the case, the RO reopened the previously denied claim of service connection for a psychiatric disorder and denied it on the merits.  The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO, and has therefore recharacterized the issue accordingly.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The reopened issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a May 2002 decision, the RO denied the Veteran's claim of service connection for a psychiatric disorder (characterized as bipolar disorder and chronic depression).  The Veteran was notified of this decision in May 2002 and he did not appeal the decision.

2.  Evidence received since the RO's May 2002 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision, which denied the Veteran's claim of service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

2.  The criteria for reopening a service connection claim for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of service connection for a psychiatric disorder was denied by the RO in a May 2002 rating decision, which characterized the disability as bipolar disorder and chronic depression.  The Veteran was notified of the decision in that same month.  New and material evidence was not received during the period in which to appeal.  See 38 C.F.R. § 3.156(b) (2014).  The Veteran did not appeal the decision; therefore, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Since the May 2002 RO decision, new evidence to include a hearing transcript from the Veteran's July 2010 Decision Review Officer and a February 2011 report of a VA mental health examination have been added to the claim file.

The issue of service connection for a psychiatric disorder was denied, in part, due to the RO's finding against an in-service onset of the Veteran's psychiatric disabilities.  Evidence added to the claim file includes the Veteran's testimony that his symptoms began in and were due to service, and the February 2011 VA examiner's findings that also address the onset of the Veteran's symptoms.  Such evidence is new, as it was not previously considered by VA, and material, as it speaks directly to the issue of whether the Veteran's disability is related to his service. 

As new and material evidence has been received, the Board concludes that the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of service connection for a psychiatric disorder has been reopened and, to this extent only, the appeal is granted.


REMAND

The claims file includes service treatment records and personnel records for both the Veteran's Air Force (first period of service) and Naval service (second period of service).  The Veteran's Air Force personnel records demonstrate considerable difficulty completing tasks, multiple episodes of counselling regarding infractions and, ultimately, a discharge secondary to unsuitability.  

The Veteran's service treatment records include an isolated record of mental health treatment.  That record demonstrates that the Veteran sought treatment from the mental health clinic in August 1976 for problems "on the job" and marital problems.  A December 1976 report of examination for separation form the Air Force includes a normal psychiatric examination.  Of note, the Veteran has asserted that he received treatment from March Air Force Base Hospital for psychiatric symptoms during his first period of service.  However, while treatment at that base is shown and records of such are included in the claims file, after multiple attempts to verify such treatment, no additional mental health treatment records have been found by the RO.  The Veteran's service treatment records from his second period of service include no record of treatment for a psychiatric disorder.  

To summarize, entrance examinations prior to both periods of service are normal as to psychiatric problems with no defect or disorder noted.  Additionally, both separation examinations are normal.

In his February 2011 examination report, the Veteran's VA examiner stated that the Veteran's bipolar condition was "assumed to predate his enlistment in the Air Force, based on his psychiatric contact prior to enlistment."  This assumption appears to be based on findings that bipolar disorder was biochemically-based, and on the Veteran's own statement that he received psychiatric treatment prior to his service.  The VA examiner stated that the Veteran's personnel problems in service appeared to be the result, rather than the cause, of his bipolar symptoms.  

The examiner further stated that the Veteran's personnel issues "were the onset of his current bipolar disorder" but also that it was less likely than not caused by or the result of service.  Finally, the examiner noted that psychiatric literature suggested that bipolar disorder might be exacerbated by stressors but that such stressors were not evident in the Veteran's record.  The VA examiner suggests that the Veteran had bipolar disorder prior to service and indicates that bipolar disorder could be exacerbated by stressors.  However, the examiner appears to have made the "assumption" that a psychiatric disorder pre-existed service based, in part, upon the Veteran's own report.  

VA presumes that veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  As described above, no psychiatric disorder was noted at entrance.  Thus, the presumption of soundness applies to the Veteran's case, which is rebuttable only if there is clear and unmistakable evidence that a psychiatric disorder pre-existed service and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Although the February 2011 VA examiner found that the Veteran's bipolar disorder pre-existed service, at present, the Board does not find that it is undebatable that the Veteran had a pre-existing psychiatric disorder.  The contemporaneous service treatment records, along with records from the Social Security Administration showing initial psychiatric treatment in 1994, indicate that there may not have been a pre-existing psychiatric disorder.  Thus, for the time being, the presumption of soundness has not been rebutted.  

A new VA examination is necessary so that a medical professional can opine as to whether, given the Veteran's personnel records and his isolated incident of mental health treatment during service, the Veteran has a psychiatric disorder that had its onset during, or is otherwise related to, his active service.  Further explanation in an opinion is necessary if the prospective examiner also determines that the Veteran had a psychiatric disorder that pre-existed either period of service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Following a complete review of the claims file and examination of the Veteran, the examiner is to provide an opinion as to whether the Veteran has a psychiatric disorder that had its onset during, or is otherwise related to, either period of active service.  Consideration should be given to the Veteran's service personnel records, his isolated incident of mental health treatment during service, his medical history and his recollection of experiencing psychological symptoms.

If the examiner determines that the Veteran had a psychiatric disorder that pre-existed either period of service, an explanation must be provided as to why this is the case and the level of certainty of the examiner.  If this is so, the examiner must also comment on the level of certainty that the Veteran's pre-existing psychiatric disorder was not aggravated during either period of service beyond the natural progression of the disease, as well as whether the Veteran's current psychiatric disorder is related to that pre-existing psychiatric disorder.

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the reopened claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


